In a visitation proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Kings County (Lopez-Torres, J.), dated November 13, 2000, which, without a hearing, inter alia, denied his application for visitation.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court permitted the father to correspond with his two children and to obtain photographs of them, but denied his request for visitation at the correctional facility where he is incarcerated. The children’s mother is deceased, and their maternal grandmother was granted custody in 1992. The children currently reside in Pennsylvania, and the father failed to establish a meaningful relationship with them before his incarceration. The father’s eight-year-old son has never seen him, and his 10-year-old son, who has not seen him since he was two years old, does not remember him. According to the Law Guardian, both children expressed a fear of visiting their father in prison. While a parent’s incarceration, standing alone, does not make visitation inappropriate (see Matter of Selca v Selca, 267 AD2d 314), the determination of the Family Court to deny visitation was appropriate based on all the circumstances, which demonstrate that it would be inimical to the children’s welfare (see Matter of Selca v Selca, supra; Matter of Ellett v Ellett, 265 AD2d 747). O’Brien, J.P., Friedmann, McGinity and H. Miller, JJ., concur.